DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leica et al., US PG Pub 2013/0316647 A1 (hereafter “Leica”) in view of Dvorak et al., US PG Pub 2015/0324789 A1 (hereafter “Dvorak”).

1. A method comprising: 
receiving, at a user device, a universal resource locator (URL) from an object based on the user device interacting with the object (¶¶0056-0058); 
establishing, based on the URL, a connection with a site (¶0118); 
receiving program code from the site, the program code enabling a user, via a graphical interface presented on the user device, to perform a task (¶¶0074, 0092-0093, 0098-0101, and 0120); 
transmitting, from the program code, to a software module on the user device, a request associated with the task, wherein the request comprises information about the task, and wherein the software module comprises a software module application programming interface that defines a protocol for communicating data between the program code and the software module (¶¶0054-0056 and 0074); and 
Leica does not teach receiving, at the program code, from the software module and via the software module application programming interface, authorized data, wherein the software module accesses or receives, based on the request, the authorized data from the user device or a network-based entity. Dvorak teaches a cryptocurrency virtual wallet system and method including the known technique receiving, at the program code, from the software module and via the software module application programming interface, authorized data, wherein the software module accesses or receives, based on the request, the authorized data from the user device or a network-based entity (¶¶0058, 0095 and 0100-0102). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leica, to include an API for authorized data as taught by Dvorak, in order to provide “a more secure virtual wallet that is easy to use,” as suggested by Dvorak (¶0008) 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dvorak, the results of the combination were predictable.

Regarding claim 2, Leica in view of Dvorak teaches the method of claim 1, further comprising: performing the task in coordination with the site and based on the authorized data (Leica ¶¶0074, 0092-0093, 0098-0101, and 0120).

Regarding claim 3, Leica in view of Dvorak teaches the method of claim 1, wherein the authorized data can be used in at least part to complete the task (Leica ¶¶0074, 0092-0093, 0098-0101, and 0120).

Regarding claim 4, Leica in view of Dvorak teaches the method of claim 1, wherein the authorized data comprises one or more of (1) authorized payment data to pay for use of an item associated with the object or to purchase the item associated with object; and (2) personal data associated with a user (Leica ¶¶0060, 0074, and 0100).

Regarding claim 5, Leica in view of Dvorak teaches the method of claim 1, wherein the authorized data comprises authorized payment data (Leica ¶¶0060 and 0100).

Regarding claim 6, Leica in view of Dvorak teaches the method of claim 1, wherein the receiving of the program code from the site and the performing of the task occurs independent of a full application downloaded onto the user device (Leica ¶¶0074, 0092-0093, 0098-0101, and 0120).

Regarding claim 7, Leica in view of Dvorak teaches the method of claim 1, further comprising: transmitting, in response to the request and via use of the software module application programming interface, the authorized data to the site (Dvorak ¶¶0058, 0095 and 0100-0102).

Regarding claims 8-20, all of the limitations in claims 8-20 are closely parallel to the limitations of method claims 1-7, analyzed above, and are rejected on the same bases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625